Case 1:16-cv-01994-ALC-GWG Document 94 Filed 03/05/19 Page 1 of 3

ADRIAN A. ELLIS, LLC.

26 Court Street,
Suite 1600
Brooklyn, New York 11242

TELEPHONE: (718) 596- 1308/2865/5842
TELECOPIER: (718) 596-8059
E-MAlL: ac|lism»-cl|is“rou )law.r:om

 

Adrian A. Ellis, Esq.

 

March 4, 2019

Hon. Gabriel W. Gorenstein

U.S. District Court for the Southern District of New York
United States Courthouse

500 Pearl Street New York, New York 10007-1312

By Electronic Filing and Facsimile

Re: Ali v. Annucci, et al. No. 2016-cv-1994
Dear Chief l\/Iagistrate Judge Gorenstein:

I am the attorney for the plaintiff in this matter Eric Ali. The plaintiff is seeking damages
based upon the violation of his civil rights. Mr. Ali opposes the contention that he Waived his
attorney-client privilege With his criminal defense counsel, Adam Freedman, Esq., as a result of
his deposition testimony and continues to assert and to seek the preservation of his attorney
client privilege.

Counsel for the defendants cites Mr. Ali’s deposition testimony but is unable to specify
What Was said by Mr. Ali that Would have constituted a waiver of attorney-client privilege. Mr.
Freedman witnessed to an extent the incident as far as Mr. Ali being in visible pain and then
efforts taken to remove the handcuffs. Plaintiff has already agreed that Mr. Freedman is free to

testify as to What he witnessed. Mr. Ali also has agreed that Mr. Freedman is authorized to

Case 1:16-cv-01994-ALC-GWG Document 94 Filed 03/05/19 Page 2 of 3

release any letter from Judge Solomon to Mr. Ali that pertains to Mr. Ali’s case being transferred
from Judge Solomon to a different judge. Contrary to the defense’s assertion, it was verbally
communicated to the defense that Mr. Ali would not be waiving his attorney-client privilege.
This communication occurred in response to the defense counsel’s verbal communication
whereas counsel indicated he was seeking privileged information from Mr. Freedman requiring
Mr. Ali’s waiver of said privilege.

Mr. Ali had agreed that any letter from an attorney to Mr. Ali that states that Mr. Ali
should apologize to Judge Solomon was not deemed to be privileged as long as this letter was
not from Mr. Freedman. However, the plaintiff opposes any communications between Mr.
Freedman and Mr. Ali that memorialized observations and communications between Mr. Ali and
Mr. Freedman as it relates to the incident or circumstances surrounding the incident.

Since Mr. Ali has explicitly rejected a waiver ofhis attorney-client privilege an analysis
of an implicit waiver is required If the defense is claiming that l\/Ir. Ali has waived his attorney-
client privilege implicitly. the following conditions have to be metz

(l) assertion of the privilege was a result of some affirmative act, such as filing suit, by the
asserting party; (2) through this affirmative act, the asserting party put the protected information
at issue by making it relevant to the case; and (3) application of the privilege would have denied
the opposing party access to information vital to his defense. Hearn v. Rhav. 68 F.R.D. 5`?'4,
§E.D.Wash.lf)?§ 1.

“As an initial matterq the Court notes that the burden of persuasion in proving a waiver of
the privilege lies with the party seeking discovery of privileged communications”.w

Manhattan Bank N.A. v. Drvsdale Sec. Corp,1 58? F. Supri. 5?, 58 (S.D.N.Y. 1984`}.

Case 1:16-cv-Ol994-ALC-GWG Document 94 Filed 03/05/19 Page 3 of 3

In the case at hand, Mr. Ali merely states that there were communications between
himself and his attorney about the incident. The specificity of the communication that the
attorney client privilege is claimed was never revealed by Mr. Ali. Furthermore, the substance of
the communication covers more than has been characterized by the defense and the defense has
to establish that Mr. Ali’s testimony, in regards to the letter between Mr. Freedman and himself,
was made to advance the plaintiff s case. This threshold has not and cannot be met by the
defense as there is no evidence to support the argument that Mr. Freedman’s communication to
Mr. Ali was put at issue making it relevant to the case. Therefore, application of the privilege
does not deny the defense access to information vital to their defense.

Ultimately, the defense seeks to engage in an unjustifiable fishing expedition. Plaintiff
respectfully requests that the sanctity of his attorney-client privilege be maintained and the
defense’s application be denied as it relates to communications in reference to the incident at

hand, written or oral, between l\/Ir. Ali and his attorney, Mr. Freedman.

Very truly yours,

Miiis

AAE: kb

